DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 6 December 2019 is being considered by the examiner.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“second acquiring module, configured to” in claims 11 and 18;
“compensating module, configured to” in claims 11 and 18;
“establishing module, configured to” in claim 13;
“first determining sub-module, configured to” in claim 14;
“first acquiring sub-module, configured to” in claim 14;
“second acquiring sub-module, configured to” in claim 14;
“second determining sub-module, configured to” in claim 14; and
“third determining sub-module, configured to” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims recite “first acquiring module, configured to” in claims 11 and 18, “second acquiring module, configured to” in claims 11 and 18, “compensating module, configured to” in claims 11 and 18, “establishing module, configured to” in claim 13, “first determining sub-module, configured to” in claim 14, “first acquiring sub-module, configured to” in claim 14, “second acquiring sub-module, configured to” in claim 14, “second determining sub-module, configured to” in claim 14, and “third determining sub-module, configured to” in claim 14, which invoke 112(f), and thus the claims are 
Dependent claims 12-17 are also rejected due to their dependency from independent claim 11.
For examination purposes, the examiner will interpret that anything that performs the claims functionality can be a module or sub-module as claimed.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Dependent claims 12-17 are also rejected due to their dependency from independent claim 11.
For examination purposes, the examiner will interpret that anything that performs the claims functionality can be a module or sub-module as claimed.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim recite “storage medium.” The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § I01 by adding the limitation "non-transitory" to the claim. Cf. Animals -Patentability, 1 077 0ff. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10-12 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 2016/0027360).

Regarding claim 1, Li discloses a chroma compensation method, comprising:
acquiring an initial color of a display sub-pixel in a target pixel unit under a target luminance (Figure 1, S101 and Figure 2, S14 and paragraphs [0065]-[0066]), and a target color of the target pixel unit under the target luminance (Figure 2, S11-S13 and paragraphs [0061]-[0063]), the target pixel unit comprising: at least two display sub-pixels of different light colors (Paragraphs [0042] and [0047]);
acquiring a complementary color gain of each of the display sub-pixels under the target luminance based on the target color and the initial color of each of the display sub-pixels (Figure 2, S15 and paragraph [0067].); and
compensating for chrominance of the target pixel unit based on the complementary color gain of each of the display sub-pixels under the target luminance (Figure 2, S18 and S19 and paragraphs [0076]-[0077]);


Regarding claim 2, Li discloses the method according to claim 1, wherein the acquiring a complementary color gain of each of the display sub-pixels under the target luminance based on the target color and the initial color of each of the display sub-pixels comprises:
querying a corresponding relationship between the luminance and the complementary color gain of any of the display sub-pixels to determine the complementary color gain of any of the display sub-pixels under the target luminance based on the target color and the initial color of any of the display sub-pixels, the corresponding relationship recording the complementary color gain of any of the display sub-pixels by which the target pixel unit is compensated from the initial color to the target color under different luminances (Figure 2, S16 and S17 and paragraphs [0070] and [0074]-[0075], the storage unit is queried.).

Regarding claim 10, Li discloses the method according to claim 1, wherein the compensating for chrominance of the target pixel unit based on the complementary color gain of each of the display sub-pixels under the target luminance comprises:

providing the drive output signal to any of the display sub-pixels for compensating for chrominance of the target pixel unit (Figure 2, S19 and paragraph [0077]).

Regarding claim 11, please refer to the rejection of claim 1, and furthermore Li shows a processor and a memory in Figure 4 which perform the functionality and thus are the “modules” as claimed.

Regarding claim 12, this claim is rejected under the same rationale as claim 2.

Regarding claim 19, please refer to the rejection of claims 1 and 11 above, and furthermore Li discloses a device for use in chroma compensation (Figure 4), comprising:
a processor (Figure 4, 02); and
a memory, wherein the memory stores at least one program (Paragraph [0057]).

Regarding claim 20, please refer to the rejection of claims 1, 11 and 19 above, and furthermore Li discloses a storage medium having stored therein a computer program (Paragraph [0057]).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2016/0027360) in view of Chen (US 2015/0009228).

Regarding claim 3, Li discloses the method according to claim 2, wherein, prior to the querying a corresponding relationship between the luminance and the complementary color gain of any of the display sub-pixels to determine the complementary color gain of any of the display sub-pixels under the target luminance based on the target color and the initial color of any of the display sub-pixels, the method further comprises:
establishing a corresponding relationship between the luminance and the complementary color gain of each of the display sub-pixels under the target color and the initial color of each of the display sub-pixels (Figure 2, S15 and paragraph [0067]).
Li fails to teach acquiring a complementary color gain of each of the display sub-pixels at a plurality of reference luminances based on the target color and the initial color of each of the display sub-pixels.
Chen discloses acquiring a complementary color gain of each display sub-pixels at a plurality of reference luminances based on a target color and an initial color of each of the display sub-pixels (Paragraph [0009]).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the teaching of using a plurality of reference luminances of Chen in the method taught by Li.  The motivation to combine would have been in order to provide anti-saturation (See paragraph [0008]).


Regarding claim 13, this claim is rejected under the same rationale as claim 3.

Allowable Subject Matter

Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for indicating allowable subject matter is that claim 4 recites “wherein the acquiring a complementary color gain of each of the display sub-pixels comprises: determining, at a first luminance, a first initial color of the target pixel unit based on an initial color of the at least two display sub-pixels, the first luminance being any one of 
Claims 5-8 are objected to due to their dependency from claim 4.
The primary reason for indicating allowable subject matter is that claim 9 recites “wherein the querying a corresponding relationship between the luminance and the complementary color gain of any of the display sub-pixels to determine the complementary color gain of any of the display sub-pixels under the target luminance based on the target color and the initial color of any of the display sub-pixels, comprises: querying the corresponding relationship according to the target luminance; determining a complementary color gain corresponding to the target luminance as a complementary color gain of any of the display sub-pixels under the target luminance when the target luminance is recorded in the corresponding .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oh et al. (US 2017/0345377) disclose a pixel compensation method having compensation gain based on chroma.
Baek (US 2006/0284805) discloses generating a gain value in a display method.
Baek (US 2006/0256053) discloses generating a gain value in a display method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941.  The examiner can normally be reached on Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





15 March 2021